t c memo united_states tax_court martin wade gordon petitioner v commissioner of internal revenue respondent docket no filed date martin wade gordon pro_se jeanne gramling for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues for decision are whether petitioner may claim dependency_exemptions for two minors who were not relatives and whether he is entitled to head_of_household filing_status an earned_income_tax_credit and an additional_child_tax_credit unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in north carolina at the time that he filed his petition for months during petitioner provided a home for two children whose family had lost their home petitioner was not related to either of the children but was a friend of their parents on his federal_income_tax return for petitioner reported total income of dollar_figure petitioner claimed dependency_exemptions for the two minors he reported head_of_household filing_status and claimed an earned_income_credit of dollar_figure and a child_tax_credit of dollar_figure respondent determined that petitioner was not entitled to the dependency_exemptions changed his filing_status to single and denied him the earned_income_credit and the child_tax_credit one of the children filed a federal_income_tax return for herself for reported income of dollar_figure and claimed a personal_exemption opinion the internal_revenue_code allows as a deduction an exemption for each dependent of a taxpayer in computing taxable_income sec_151 sec_152 defines a dependent as a qualifying_child or a qualifying_relative of the taxpayer in addition to other requirements a qualifying_child must be a child brother sister stepbrother stepsister or a descendant of such relatives of the taxpayer sec_152 a qualifying_relative however may be an individual who for the year in issue has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household and for whom the taxpayer provides over one-half of the support sec_152 sec_1 establishes a special income_tax rate for individuals filing as head of a household sec_2 provides the requirements for head_of_household filing_status in order to qualify as head of a household petitioner must have been unmarried at the end of and maintained a household that was the principal_place_of_abode of at least one dependent for more than one-half of the taxable_year sec_2 a taxpayer is considered as maintaining a household in a given year only if the taxpayer furnishes over one-half of the cost of maintaining the household during that year id sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability sec_32 limits the credit allowed through a phaseout and sec_32 prescribes different percentages and amounts used to calculate the credit the limitation amount is based on the taxpayer’s earned_income and whether the taxpayer has any qualifying children sec_32 to be eligible to claim a higher earned_income_credit with respect to a child the taxpayer must establish that the child meets the definition of qualifying_child under sec_152 sec_32 additionally sec_24 allows a child_tax_credit with respect to a qualifying_child of the taxpayer described in sec_152 petitioner acknowledged at trial that he did not satisfy the statutory requirements for the exemptions and credits in issue all of which were described in detail in respondent’s pretrial memorandum petitioner did not dispute any facts or legal principles asserted by respondent and he did not provide any evidence of amounts expended by him or by others for support of the children or maintenance of the household in he refused to concede this case however because he believes that the result is unfair petitioner should have the satisfaction of helping out friends in time of need he is not however entitled to the tax benefits that he claimed because he has not satisfied the statutory requirements to reflect the foregoing decision will be entered for respondent
